Dear Chief Dibble:
You have requested an opinion of the Attorney General regarding a dual office holding question.  The facts of your request are as follows:
     You wish to employ an individual as a part time police officer for the Town of Simmesport, his work hours will be 36 hours per month. At present he is a full time state police officer.
It is our opinion that this combination does not violate Louisiana's dual office holding law.  The applicable statute is LSA R.S. 42:63E, which, in pertinent part states:
     E. No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
As stated above, only a combination of full-time employments is prohibited.  A work load of 36 hours per month is part time employment under the definitions of LSA R.S.42:62(4)(5) which define (part-time) as less than 7 hours per day and 35 hours per week.
Again, the combination of positions in your request is allowed.
Trusting the above answers your questions, we remain
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JAMES M. ROSS Assistant Attorney General
RPI/JMR:vrr